Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 7/11/2022, Applicant amended claims 1, 4, 11 and 14 and canceled claims 9 and 19.  Therefore claims 1-8, 10-18 and 20 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/11/2022, with respect to the rejection of claims under 35 USC 103 have been fully considered and are persuasive.  The 35 USC 103 rejection  of 3/9/2022 has been withdrawn. 
Applicant's arguments filed 7/11/2022 with the respect to the nonstatutory double patenting rejection have been fully considered but they are not persuasive. 
Applicant argues the filing of a terminal disclaimer renders the nonstatutory double patenting rejection moot. (Remarks, Page 11)
Examiner responds that as of 7/15/2022, the Office has not received a file terminal disclaimer in this case, and therefore the nonstatutory double patenting rejection has not been overcome by the filing of a terminal disclaimer.  Consequently, contrary to Applicant’s argument, the nonstatutory double patenting rejection has not been rendered moot.

The claims would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-2, 6-8, 11-12, and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 8 and 11-13, 15 and 18 of copending Application No. 17/084,599 in view of Le Roux et al. (US Pub. 2011/0184574 A1)(hereinafter Le Roux). 
The ‘599 application does not claim, “performing at least one of: transmitting at least one utility recommendation associated with the at least one premises to at least one electronic device; and  transmitting at least one actuation data to at least one appliance associated with the at least one premises, wherein at least one configuration of the at least one appliance is based on the at least one actuation data… generating at least one of the at least one utility recommendation and the at least one actuation data based on the analyzing,” Le Roux, however discloses the limitation (Le Roux, Figs 3-5 and ¶0019;  Based on the analysis, the power utility management system may provide information to the customer and/or control commands to control one or more devices; ¶0033; various appliances at the customer premises 376 may be controlled… the control of the various appliances may be at least partly remote, such as a command sent from the utility management system 110 to direct control electronics resident at the customer's premises to control one or more appliances; ¶0048; action may comprise controlling one or more devices, as shown at block 445. For example, one or more devices may be controlled remotely (such as illustrated by control 374 in FIG. 3 or in more detail in FIG. 6). The analytics engine may generate a command that is sent to the one or more appliances to modify operation of the device (such as turning the device on or off).) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement the  ‘599 application with the known technique of transmitting at least one actuation data to at least one appliance associated with the at least one premises, wherein at least one configuration of the at least one appliance is based on the at least one actuation data, as taught by Le Roux, in order to provide for centralized control of power consumption based on power analysis. (Le Roux; Abstract)
This is a provisional nonstatutory double patenting rejection.
Claim Number of the Instant Application.
Claim Number of Application 17/084,599
1
5
2
5
6
5 in view of 2 in view of 8
7
2 in view of 8 in view of 3

8
5 in view of 2 in view of 8 in view of 3



11
15
12
15
16
15 in view 2 in view of 8 in view of 3 in view of 13

17
15 in view of 2 in view of 8 in view of 3 in view of 13


18
 15 in view of 2 in view of 8 in view of 3 in view of 13





Claims 3 and 13  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5, and 15 of copending Application No. 17/084,599 in view of Le Roux in view of Oswald et al. (US Pub. 7,778,734 B2)(hereinafter Oswald).  
The ‘599 application does not claim receiving an optimization criteria.  Oswald, however discloses the limitation.  (Oswald, Col. 8, Lines 58-63; Whenever the householder buys a new appliance he would be best advised to connect it with an adaptor 10 for the first few days of operation so that the system can learn the start and stop characteristics of the appliance. This allows the system to evaluate the consumption rate of the appliance and email recommendations to the householder such as above.) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement the ‘599 application with the known technique of including optimization criteria, as taught by Oswald, in order to provide for system capable of recommendations and control of improving both the cost to and the comfort of a user. (Oswald, Abstract and Col. 9, Lines 11-Col. 10, Line 5)
This is a provisional nonstatutory double patenting rejection.
Claim Number of the Instant Application.
Claim Number of Application 17/084,603
3
5
13
15 


Claims 4-5, 10, 14-15 and 20  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5, 9, 15 and 19 of copending Application No. 17/084,599 in view of Le Roux in view of Choueiter et al. (10,740,691 B2)(hereinafter Choueiter)
  The ‘599 application does not claim weighted scores associated with the recommendations nor claim configured to receive at least one building mode from the at least one electronic device, wherein the at least one building mode comprises indication of the at least one appliance corresponding to the at least one actuation data.  Choueiter, however discloses the limitations. (Choueiter, Col. 33, Line 60- Col. 34, Line 14; Weights may be selected using any appropriate techniques. The weighted scores may then be used to select a device state change corresponding to a power event.)  and (Choueiter, Abstract; the power monitoring signals may be used to (i) determine the main of the house that provides power to the smart plug, (ii) identify devices receiving power from the smart plug, (iii) improve the accuracy of identifying device state changes, and (iv) train mathematical models for identifying devices and device state changes.  Col. 19, Lines 28-48; the score may be increased by a fixed amount, a percentage, or may be combined with a score generated by the network event processing to generate an overall score for the device state change.)  Consequently, it would have been obvious for a person of ordinary skill in the art to implement Le Roux with the known technique of receiving at least one building mode from the at least one electronic device, wherein the at least one building mode comprises indication of the at least one appliance corresponding to the at least one actuation data, as taught by Choueiter, in order to reduce management modeling errors. (Choueiter, Col. 33, Line 60- Col. 34, Line 14)
This is a provisional nonstatutory double patenting rejection.
Claim Number of the Instant Application.
Claim Number of Application 17/084,603
4
5
5
5
10
5  in view  9, in view of Le Roux in view of Choueiter
14
15
15
15
20
15 in view of 19, in view of Le Roux in view of Choueiter




Allowable Subject Matter
The claims would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
The following is a statement of reasons for the indication of allowable subject matter:  the non-commonly owned prior art of record does not disclose: performing a first comparison of the premises information with a plurality of premises information; performing a second comparison of a lifestyle information associated with the premises with a plurality of lifestyle information; performing a third comparison of an environmental information associated with the premises with a plurality of environmental information; determining a reference premises information based on each of the first comparison, the second comparison and the third comparison; determining a reference utility consumption information associated with the reference premises; performing a fourth comparison of a utility consumption information associated with the premises and the reference utility consumption information; and determining a utility optimization score based on the fourth comparison.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687